LATTIMORE, J.
Conviction in county court for swindling; punishment, 3 months’ confinement in the county jail. By complaint and information appellant was charged with the giving of a check upon a bank in which he had no funds. The record shows abundantly his representations to the effect that he had money in the bank at the time the check was given, and in reliance on such representations by the own•er of the money he delivered same to appellant in exchange for said check. There are no bills of exception -in the record, and no proper complaint of any procedure had upon this trial. The evidence seems sufficient to support the judgment. Finding no error in the record, the judgment will be affirmed.